DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on September 13, 2021. Claims 1, 10 and 13 are amended; claims 18-19 are newly added; and claims 1-19 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katano (U.S. 2004/0201867) in view of Sullivan et al. (U.S. Patent No. 8,042,045).
([abstract] A method and system for providing updated help and solution information at a printing device), comprising: processing circuitry configured to 
 	receive, from an information processing apparatus being used by a user ([abstract] According to another aspect, a printing device is configured to receive user input through a user interface on the printing device, and to print instructions for operating the printing device in response to the user input; [0026] A particular solution may comprise one or more distinct recommended actions that a user is to take relative to printing device 102A to remedy a problem with which the particular solution is associated; [0027]; [0029]), help request information indicating a user request for help information relating to an operation of the information processing apparatus (Fig. 2A, 204; [abstract] According to one aspect, a printing device is configured to detect a problem relative to the printing device, to download solution data from a remote server, and display recommended actions to address the problem. According to another aspect, a printing device is configured to receive user input through a user interface on the printing device, and to print instructions for operating the printing device in response to the user input; [0013] a process for printing an updated user manual at a printing device in response to user input received at the printing device), the help request information including (1) device information identifying the information processing apparatus ([0025] Help and solution data 116A contains both help data and solution data. According to one embodiment of the invention, help data comprises information that is taken from a user manual, such as instructions for operating printing device 102A. Help data may be stored in database records indexed by one or more keywords to allow rapid search and retrieval; [0049]; [0091] Such data may include help data, such as user manual information and instructions for operating printing device 102A, and solution data, such as recommended actions for solving particular problems relative to printing device 102A), and (2) display screen information identifying a particular display screen having particular display items that were displayed on the information processing apparatus (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0033] Help and solution master data 126 is similar in content to help and solution data 116 described above. Help and solution master data 126 may comprise help and solution data for each of printing devices 102A-102N; [0059] In block 202, an initial help screen is displayed. For example, printing device 102A may display an initial help screen through operation panel 110A. The initial help screen may comprise selectable user interface elements with labels such as "print latest manual" and "online help."; [0082] In block 502, an identifier is received from a printing device. For example, help and solution data server 104 may receive a keyword or a problem code from printing device 102A; [0105] According to one embodiment of the invention, help data display window 726 depicts help data that is associated with the one or more keywords that were displayed in keyword display window 718 at the time that "go" button 720 was selected. For example, if the keywords are "bypass tray," then help display window 726 may display help data such as, "Use when copying onto OHP transparencies, adhesive labels, translucent paper, postcards, and custom size paper." Help display window 726 may additionally display the one or more keywords themselves) at a time when the user request was made by the user (Fig. 2A, 204; [0097] A user may select one or more of interface elements 702-708 by touching the interface elements that the user wishes to select); 
 	generate help screen information in accordance with the acquired help request information, the help screen information including instruction information for changing a status of the information processing apparatus (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0079] In block 412, it is determined whether the one or more recommended actions have been performed. For example, printing device 102A may determine whether its hardware status has changed--such as whether a particular cover of the printing device has been opened as recommended; [0101] According to one embodiment of the invention, when a key on alphanumeric keyboard 716 is selected, the alphanumeric character represented by that key appears in keyword display window 718. Thus, a user may touch characters that are represented on the alphanumeric keyboard 716 to enter one or more keywords into keyword display window 718. When "go" button 720 is selected, then operation panel 700 displays an particular online help screen such as that depicted in FIG. 7C); and
(Fig. 5; Fig. 6A, 604; [0023]; [0031] Network 108 may be implemented by any medium or mechanism that provides for the exchange of data between printing devices 102A-102N and help and solution data server 104). However, Katano does not specifically teach:
- 	the help request information automatically generated
Sullivan teaches an event-generated help screen ([col. 7, lines 39-67] the event-generated help screen 202, the help icon appears along with text that explains how to navigate the rear servicing screen. The help screen 202 is automatically presented to the user when the user initially clicks on, or activates, the rear servicing screen during game play…the help icon appears along with text that explains how to inspect and fix the ATM components). Sullivan also teaches the help request information automatically generated ([col. 7, lines 64 – col. 8, lines 1-3] The help screen 302 is automatically presented to the user the first time the user clicks on, or activates, any of the ATM components during game play, including the receipt printer, the cash cassettes, or the bulk note acceptor). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the help screen taught by Katano, to have the help information automatically presented as taught by Sullivan, to have achieved a system and method for providing updated help and solution information at a printing device.

With regard to claim 2, the limitations are addressed above and Katano teaches wherein the display screen information includes information acquired from the information processing apparatus indicating the status of the information processing apparatus ([0079] In block 412, it is determined whether the one or more recommended actions have been performed. For example, printing device 102A may determine whether its hardware status has changed--such as whether a particular cover of the printing device has been opened as recommended).

With regard to claim 3, the limitations are addressed above and Katano teaches further comprising: 
 	a memory (Fig. 8, 806) to store a plurality of help items for generating the help screen information in association with the device information and the display screen information (Fig. 6B, 606; [0092] In block 606, the help and solution data is stored on a persistent storage device. For example, printer 102A may store the downloaded information in help and solution data 116A on persistent storage device 114A), and 
 	the processing circuitry is further configured to generate the help screen information by using a particular help item corresponding to the device information (Fig. 2A, 206; [0061] In block 206, one or more help keywords are received.  For example, printing device 102A may receive a help keyword via a keypad that is displayed through operation panel 110A. According to one embodiment of the invention, the one or more help keywords are received upon the selection of a user interface object that is labeled "go.") and the display screen information included in the received help request information among the plurality of stored help items (Fig. 2A, 210 and 212; [0063]).

With regard to claim 4, the limitations are addressed above and Katano teaches wherein the processing circuitry is further configured to receive information indicating whether a help item included in the transmitted help screen information has been used previously ([0027] Statistics data 118A comprises statistics pertaining to the access of help and solution data 116A. For example, statistics data 118A may comprise information about the number of times that users of printing device 102A have accessed a particular help data record or solution; it is understood that if a particular help data record or solution has been accessed a number of times and the amount is stored, than it has been used previously), 
 	the memory stores the number of times a help item included in the transmitted help screen information has been used previously ([0027] Statistics data 118A comprises statistics pertaining to the access of help and solution data 116A. For example, statistics data 118A may comprise information about the number of times that users of printing device 102A have accessed a particular help data record or solution. This information can be used to identify parts of help and solution data 116A that might benefit from revision, and to improve future printing devices. According to one embodiment of the invention, when a user accesses help and solution data 116A, printing device 102A updates statistics data 118A, in response, to reflect the number of times that particular data has been accessed. For example, if a user accesses a record for "bypass tray" in help and solution data 116A, then printing device 102A updates statistics data 118A to reflect that access), and 
 	the processing circuitry is further configured to generate the help screen information by using a help item that has been used a largest number of times ([0027] According to one embodiment of the invention, when a user accesses help and solution data 116A, printing device 102A updates statistics data 118A, in response, to reflect the number of times that particular data has been accessed. For example, if a user accesses a record for "bypass tray" in help and solution data 116A, then printing device 102A updates statistics data 118A to reflect that access; [0055] According to one embodiment of the invention, printing device 102A determines whether a number of times that the one or more particular help instructions have been selected exceeds a specified threshold).

With regard to claim 5, the limitations are addressed above and Katano teaches wherein the memory stores the number of times a help item included in the transmitted help screen information has not been used ([0055] According to one embodiment of the invention, printing device 102A determines whether a number of times that the one or more particular help instructions have been selected exceeds a specified threshold).

With regard to claim 6, the limitations are addressed above and Katano teaches wherein the memory stores authorization information in association with each of the plurality of help items, the authorization information indicating authorization to use the help item ([0057] Administrator computer 106 may access such an e-mail account through network 108 to obtain such e-mail messages.  While, in one embodiment of the invention, printers 102A-102N are each configured to generate and send such notifications based on statistics data 118A-118N, respectively, in an alternative embodiment of the invention, help and solution data server 104 generates and sends such notifications based on statistics master data 126; [0088] In block 516, the notification is sent to a specified e-mail address. For example, the notification may be sent to an e-mail address that corresponds to an e-mail account from which administrator computer 106 can obtain e-mail messages.  Based on the notification, the notification's recipient may choose to update the help or solution data in an effort to reduce the frequency at which users access that help or solution data in the future), and 
 	the processing circuitry is further configured to generate the help screen information by using a help item that the user who has transmitted the help request information has authorization to use ([0057] Administrator computer 106 may access such an e-mail account through network 108 to obtain such e-mail messages.  While, in one embodiment of the invention, printers 102A-102N are each configured to generate and send such notifications based on statistics data 118A-118N, respectively, in an alternative embodiment of the invention, help and solution data server 104 generates and sends such notifications based on statistics master data 126; [0088] In block 516, the notification is sent to a specified e-mail address. For example, the notification may be sent to an e-mail address that corresponds to an e-mail account from which administrator computer 106 can obtain e-mail messages.  Based on the notification, the notification's recipient may choose to update the help or solution data in an effort to reduce the frequency at which users access that help or solution data in the future).

With regard to claim 7, the limitations are addressed above and Katano teaches further comprising: 
 	another processing circuitry different from the processing circuitry, the another processing circuitry being disposed on the information processing apparatus ([0003] Frequently, user manuals are kept in a different location than the printing device for which they contain operating instructions; [0033] Help and solution master data 126 is similar in content to help and solution data 116 described above.  Help and solution master data 126 may comprise help and solution data for each of printing devices 102A-102N); and 
(Fig. 8, 812),
 	the another processing circuitry of the information processing apparatus being configured to
 		display on the display a help screen based on the help screen information (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0079] In block 412, it is determined whether the one or more recommended actions have been performed. For example, printing device 102A may determine whether its hardware status has changed--such as whether a particular cover of the printing device has been opened as recommended); and 
 		change the status of the information processing apparatus in response to reception of an input operation based on the instruction information included in the help screen (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0079] In block 412, it is determined whether the one or more recommended actions have been performed. For example, printing device 102A may determine whether its hardware status has changed--such as whether a particular cover of the printing device has been opened as recommended; [0097] A user may select one or more of interface elements).

With regard to claim 8, the limitations are addressed above and Katano teaches wherein the another processing circuitry of the information processing apparatus is further configured to cause the display to display a pre-stored display screen indicating help acquisition failure in response to failing to acquire the help screen ([0040] According to one embodiment of the invention, printing device 102A displays, in response to determining that the printing device cannot currently access the specified remote server that stores the solution data, one or more recommended actions that are based on solution data that the printing device previously downloaded from the remote server.  For example, in response to determining that printing device 102A cannot currently access help and solution data server 104, the printing device displays recommended actions that are based on help and solution data 116A that is stored on persistent storage device 114A.  According to one embodiment, help and solution data 116A contains solution data that printing device 102A most recently downloaded from help and solution data server 104.  Thus, even when printing device 102A cannot connect to help and solution data server 104, printing device 102A can still display recommended actions to address detected problems).

With regard to claim 9, the limitations are addressed above and Katano teaches further comprising: 
 	a communication terminal configured to receive help use state reference screen information indicating a use state of a help item (Fig. 1), the help use state reference screen information being transmitted from a server apparatus, the server apparatus including the processing circuitry (Fig. 1; Fig. 5; Fig. 6A, 604; [0023]; [0031] Network 108 may be implemented by any medium or mechanism that provides for the exchange of data between printing devices 102A-102N and help and solution data server 104), 
 	wherein the processing circuitry of the server apparatus is further configured to transmit the help use state reference screen information to the communication terminal in response to receipt of information from the information processing apparatus (Fig. 5; Fig. 6A, 604; [0023]; [0031] Network 108 may be implemented by any medium or mechanism that provides for the exchange of data between printing devices 102A-102N and help and solution data server 104; [0033] Help and solution master data 126 is similar in content to help and solution data 116 described above. Help and solution master data 126 may comprise help and solution data for each of printing devices 102A-102N; [0059] In block 202, an initial help screen is displayed. For example, printing device 102A may display an initial help screen through operation panel 110A. The initial help screen may comprise selectable user interface elements with labels such as "print latest manual" and "online help."; [0082]), the information indicating that a help item included in the transmitted help screen information has been used previously ([0027] Statistics data 118A comprises statistics pertaining to the access of help and solution data 116A. For example, statistics data 118A may comprise information about the number of times that users of printing device 102A have accessed a particular help data record or solution).



With regard to claim 11, the limitations are addressed above and Katano teaches further comprising: 
 	changing the status of the information processing apparatus in response to reception of an input operation based on the instruction information included in the help screen (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0079] In block 412, it is determined whether the one or more recommended actions have been performed. For example, printing device 102A may determine whether its hardware status has changed--such as whether a particular cover of the printing device has been opened as recommended).

With regard to claim 12, the method claim corresponds to the system claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the medium claim corresponds to the system claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the medium claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the medium claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the medium claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the limitations are addressed above and Katano teaches wherein the user operation on an operation panel of the information processing apparatus (Fig. 2A, 204; [abstract] According to another aspect, a printing device is configured to receive user input through a user interface on the printing device, and to print instructions for operating the printing device in response to the user input.  According to another aspect, a printing device is configured to collect statistics that indicate how many times one or more particular help instructions or particular recommended actions have been selected or displayed;  [0013] a process for printing an updated user manual at a printing device in response to user input received at the printing device).

With regard to claim 19, the limitations are addressed above and Katano teaches wherein the display screen information is a unique code ([0074] In block 402, a problem is detected relative to a printing device. For example, printing device 102A may detect a paper jam in printing module 112A.  According to one embodiment of the invention, each problem is associated with a different problem code; [0082] In block 502, an identifier is received from a printing device. For example, help and solution data server 104 may receive a keyword or a problem code from printing device 102A).




 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katano (U.S. 2004/0201867) in view of Sullivan et al. (U.S. Patent No. 8,042,045).and further in view of Borg et al. (U.S. 2002/0140976).
With regard to claim 17, the limitations are addressed above and Katano teaches wherein the help request information received from the information processing apparatus includes the device information (Fig. 2A, 202 and 204; Fig. 2B, 214; Fig. 3, 302; Fig. 7C; [0033] Help and solution master data 126 is similar in content to help and solution data 116 described above. Help and solution master data 126 may comprise help and solution data for each of printing devices 102A-102N; [0059] In block 202, an initial help screen is displayed. For example, printing device 102A may display an initial help screen through operation panel 110A. The initial help screen may comprise selectable user interface elements with labels such as "print latest manual" and "online help."; [0082] In block 502, an identifier is received from a printing device. For example, help and solution data server 104 may receive a keyword or a problem code from printing device 102A). However, Katano does not specifically teach:
- 	wherein the help request information received from the information processing apparatus includes the device information, which includes model information of the information processing apparatus
Borg teaches a system and method for collecting data in component memory of a printing device replaceable component and utilizing the data in a customer service center [abstract]. Borg also teaches wherein the help request information acquired from the information processing apparatus includes the device information, which includes model information of the information processing apparatus ([0013] the system is configured to customize the help screens… For example, if the data retrieved from the database indicates that the customer owns a "Model 8500" printer and a “Model 8500" printer does not have a power switch, then the menu displayed to the operator does not include troubleshooting steps such as asking the customer to power off the printer and power it back up again; [0047] At step 505, the information obtained from the customer database 224 is used to develop customized menus, or help screens, that are displayed to the customer service operator for a specific customer). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the help request information taught by Katano and the help information automatically presented as taught by Sullivan, to have included the model specific information taught by Borg, to have achieved an efficient method and system for providing updated help and solution information at a printing device.



Response to Arguments
 	Applicant’s arguments filed 09-13-2021 have been fully considered. 
 	In the remarks, Applicant supports his arguments by mentioning that the cited references fail to teach the limitations recited in the independent claims, “the help request information automatically generated and including (1)  device information identifying the information processing apparatus, and (2) display screen information identifying a particular display screen having particular display items that were displayed on the information processing apparatus at a time when the user request was made by the user”.

 	Applicant’s arguments with respect to claims 1, 10 and 13 have been considered but are moot because the new ground of rejection.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171